Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because an abstract should be limited to a single paragraph within the range of 50 to 150 words in length, and without a drawing.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
3.	Claims 5 and 14-16 are objected to because of the following informalities: Applicant is requested to change “a terminal” at line 5 to --- the terminal ---, since “a terminal” has been previously mentioned at line 3. The same remark applies to claims 14-16.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, while figure 2 illustrates a policy management sever 300A, which implies “a predetermined policy server”, it is unclear as to which server among the servers, for example, servers 100/200/300-fig.5 is considered as “a predetermined policy management server” as terminal 12 has moved to the CPE 20 associated with the vCPE 40-fig.5. The same remark applies to claim 10.
Regarding claim 2, it is unclear as to whether “the terminal” in line 3 refers to “the identified terminal” or not. The same remark applies to claims 3, and 11.
Claim 7 recites the limitations “the predetermined authentication server” at line 8 and “the identifier user” at line 10.  There are insufficient antecedent basis for these limitations in the claim. 
Claim 8 recites the limitation “the terminal” in line 4. There is insufficient antecedent basis for this limitation in the claim. In addition, there is no correlation between “a policy storage part” and “a policy management part” with respect to “a terminal” or “the terminal”.
Claim 9 recites the limitation “the customer premises equipment” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
	Regarding claim 10, it is unclear as to how “the identified terminal” at line 10 relates to “the terminal” at line 6.




                                  Allowable subject matter
6.	Claims 12, 14, 17, 13, 15, 18, 4, 16-17, 5, 20 and 6 would be allowable if claims 1, 2-3, 7-11 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

                                 Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pai et al. (US 2016/0241515); Raleigh et al. (US 2013/0132854); Wadkins et al. (US 2014/0181267) are cited , and considered pertinent to the instant specification.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465